DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a continuation of 16/739,606, directed to the same invention prosecuted therein. Claims 1-16 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2021; 02/222/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. (Note: rejection applies to any subsequent dependent claims).
Claim 1, the limitation “and wherein the N-type transistor is driven in a low driving frequency when a static image is displayed on the display panel” However, it is not clear which low frequency is being referred to, since prior to this limitation a first static image is displayed in first low driving frequency, and a second static image is displayed in a plurality of compensation frequencies, and then in a second low driving frequency. {Note: for purposes of examination  this limitation will be read “driven in low driving frequency mode when a static image is displayed…”}.
Claim 9, the limitation “the compensation frequencies comprise…” should read “wherein the compensation frequencies comprise…”
Claims 11-12, the limitation “wherein compensation frequency frames having the at least two different frequencies…” lacks proper antecedent in the claim since there is no recitation of compensation frequency frames having at least two different frequencies prior to this limitation in the claim. Same applies to Claim 12. {suggestion- “wherein a plurality (or a first and second) of compensation frequency frames having the at least two different compensation frequencies are….”}
Claim 14, recite the limitation “…a second compensation frequency is determined by dividing the normal driving frequency by the parameter when the second compensation frequency is greater than the second low driving frequency, and wherein a third compensation frequency is determined by dividing the second compensation frequency by the parameter when the third compensation frequency is greater than the second low driving frequency” It is not clear how a second compensation frequency is determined by dividing the normal driving frequency by a parameter under the condition that the second compensation frequency is greater than then second low driving frequency. Similarly, it is not clear how a third compensation frequency is determined by dividing the second compensation frequency by the parameter under the condition that the third compensation frequency is greater than the second low driving frequency. 
Furthermore, the limitation “… when the second compensation frequency is greater than the second low driving frequency… " There is no prior recitation of a comparison or determination of the second compensation frequency being greater than the second low driving frequency. There is insufficient antecedent basis for this limitation in the claim.
{Note: by comparing the second and third compensation frequencies {“is greater than”) suggests that second compensation frequency and the third compensation already exist/determined. The determination of a second compensation frequency and third compensation frequency under a condition that requires the second compensation and third compensation frequency in question (not yet determined) is unclear. Please clarify}.
Claim 16, same rationale of Claim 14 is applied to Claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al (US 2020/0211471).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As to Claim 1, Park et al. discloses A method of driving a display panel, the method comprising: 
displaying a first static image in a first low driving frequency during a first period (fig5- para.0073-first input image IMG1 at first low frequency LF1 during first low frequency period LP1; fig.6A-6D-respective description thereof; fig.6A- para.0080- first input image data in 1Hz during first low frequency period LP1 in a low frequency driving mode (when input image data is still image; para.0059) figs.5,6B-D); 
displaying a second static image in a plurality of compensation frequencies during a second period (fig5- para.0074-0075-second input image IMG2 at transition frequencies CF1-CF4 during image transition period CP; figs.6A-6D-respective description thereof; fig.6A-para.0080- second data signal corresponding to the second input image data in 60 Hz, 30 Hz, 15 Hz, 7 Hz, and 5 Hz (transition frequencies) during the image transition period CP); and 
displaying the second static image in a second low driving frequency during a third period (fig5- para.0076-second input image IMG2 at second low frequency LF2 during first low frequency period LP2; figs.6A-6D-respective description thereof; fig.6A-para.0080- second input image data in 1 Hz during the second low frequency period LP2),
wherein a video image is displayed on the display panel in a normal driving frequency (figs.5-6D-respective description thereof; para.0059-0060- high frequency driving mode when the input image data is a moving image, the high frequency may be 60Hz (normal driving frequency)), 
wherein the first low driving frequency is less than the normal driving frequency (fig.5-6D; fig.6A-para.0076, 0080- first low frequency LF1 may be 1Hz, normal driving frequency is 60Hz (para.0060)), 
wherein the second low driving frequency is less than the normal driving frequency (fig.5-6D; fig.6A-para.0076, 0080- second low frequency LF2 may be 1Hz, normal driving frequency is 60Hz (para.0060)), 
wherein the compensation frequencies are greater than the second low driving frequency (figs.5-6D; para.0074-0075,0080- transition frequencies higher than second low frequency LF2 (1Hz, 2Hz)) 
wherein the compensation frequencies comprise at least two different frequencies (figs.5-6D; para.0074-0075- transition frequencies CF1-CF4; fig.6A-para.0080-transstion frequencies 60 Hz, 30 Hz, 15 Hz, 7 Hz, and 5 Hz during the image transition period CP) 
wherein the display panel comprises a pixel comprising an N-type transistor and a P-type transistor (fig.3- para.0055-pixel PX may include N-type transistors and P-type transistors), and 
wherein the N-type transistor is driven in a low driving frequency when a static image is displayed on the display panel (para.0057– in the low frequency driving mode the entire pixel is driven in a low driving frequency; para.0061- during image transition the entire pixel is driven in a driving frequency higher than the low frequency in the low frequency driving mode). 

As to Claim 2, Park et al. discloses wherein the pixel further comprises: a first pixel switching element (fig.3-para.0057- transistor T1) comprising a control electrode connected to a first node (fig.3- gate of T1 connected to node N1), an input electrode connected to a second node (fig.3-para.0057-source of T1 connected to node N2) and an output electrode connected to a third node (fig.3-para.0057-drain of T1 connected to node N3);
 a second pixel switching element (fig.3-para.0057- transistor T2) comprising a control electrode configured to receive a first data write gate signal (fig.3- gate of T2 receives data writing gate signal GWP), an input electrode configured to receive a data voltage (fig.2-source of T2 receives Vdata), and an output electrode connected to the second node (fig.3-para.0057- drain of T2 connected to node N2); 
a third pixel switching element fig.3-para.0057-transistor T3) comprising a control electrode configured to receive a second data write gate signal (fig.3-para.0057-gate of T3 received data writing gate signal GWN), 
an input electrode connected to the first node (fig.3-para.0057-source of T3 connected to node N1), and an output electrode connected to the third node (fig.3-para.0057-drain of T3 connected to node N3); and 
an organic light emitting element (fig.3-OLED) configured to emit light based on a high power voltage (fig.3-para.0057- high power voltage ELVDD), a low power voltage (fig.3-para.0057-low power voltage ELVSS) and a current flowing through the first pixel switching element (fig.3-para.0057).

As to Claim 3, Park et al. discloses wherein the pixel further comprises: a fourth pixel switching element (fig.3-para.0057-transistor T4) comprising a control electrode configured to receive a data initialization gate signal (fig.3-para.0057-gate of T4 receives data initialization voltage GI), an input electrode configured to receive an initialization voltage (fig.3-para.0054- source of T4 receives initialization voltage VI), and an output electrode connected to the first node (fig.3-para.0054- drain of T4 connected to node N1). 

As to Claim 4, Park et al. discloses wherein the pixel further comprises: a fifth pixel switching element  (fig.3-para.0057-transistor T5) comprising a control electrode configured to receive an emission signal (fig.3-para.0057-gate of T5 receive emission control signal EM), an input electrode configured to receive the high power voltage (fig.3-para.0057-source of T5 connected to ELVDD), and an output electrode connected to the second node (fig.3-para.0057-drain of T5 connected to node N2); 
a sixth pixel switching element (fig.3-para.0057-transistor T6) comprising a control electrode configured to receive the emission signal (fig.3-para.0057-gate of T6 receives signal EM), an input electrode connected to the third node (fig.3-para.0057-source of T6 connected to node N3) and an output electrode connected to an anode electrode of the organic light emitting element (fig.3-para.0057- drain of T6 connected to anode of the OLED); and 
a seventh pixel switching element (fig.3-para.0057-transistor T7) comprising a control electrode configured to receive an organic light emitting element initialization gate signal (fig.3-para.0057-gate of T7 receives organic light emitting diode initialization gate signal GB), an input electrode configured to receive the initialization voltage (fig.3-para.0057-source of T7 receive initialization voltage VI), and an output electrode connected to the anode electrode of the organic light emitting element (fig.3-para.0057-drain of T7 connected to the anode of OLED).  

As to Claim 5, Park et al. discloses wherein the pixel further comprises: a storage capacitor comprising a first electrode configured to receive the high power voltage (fig.3-para.0057- first electrode of storage capacitor CST connected to ELVDD), and a second electrode connected to the first node (fig.3-para.0057- second electrode of CST connected to node N1), wherein the organic light emitting element comprises a cathode electrode configured to receive the low power voltage (fig.3-para.0057-cathode of OLED connected to ELVSS).  

As to Claim 6, Park et al. discloses wherein the first pixel switching element, the second pixel switching element, the fifth pixel switching element and the sixth pixel switching element comprise polysilicon thin film transistors (fig.3-para.0057-transistors T1, T2,T5,T6 may be polysilicon thin film transistors) and wherein the third pixel switching element, the fourth pixel switching element, and the seventh pixel switching element comprise oxide thin film transistors (fig.3-para.0057-transistors T3,T4 and T7 may be oxide thin film transistor).  

As to Claim 7, Park et al. discloses wherein the first pixel switching element, the second pixel switching element, the fifth pixel switching element and the sixth pixel switching element comprise P-type transistors (fig.3-para.0057-transistors T1, T2,T5,T6 may be PMOS transistors), and wherein the third pixel switching element, the fourth pixel switching element, and the seventh pixel switching element comprise N-type transistors (fig.3-para.0057-transistors T3,T4 and T7 may be NMOS transistor).

As to Claim 8, Park et al. discloses wherein the compensation frequencies gradually decrease during the second period (figs.5-6D; para.0074-transistion frequencies CF1-CF4 gradually decrease during the image transition period CP; fig.6A- 60 Hz, 30 Hz, 15 Hz, 7 Hz, and 5 Hz during the image transition period CP).

As to Claim 9, Park et al. discloses the compensation frequencies comprise a first compensation frequency (fig.5-6; para.0074-0075; first transition CF1 may be 60Hz) and a second compensation frequency less than the first compensation frequency (fig.5-6D; para.074-0075- second transition frequency CF2 may be 30Hz), and wherein a first compensation frequency frame having the first compensation frequency is inserted prior to a second compensation frequency frame having the second compensation frequency during the second period (fig.5-6D; para.0061, 0074-0075- image data IMG2 and second data signal DS2 at first transition frequency CF1 is output (inserted) prior to image data IMG2 and second data signal DS2 at second transition frequency CF2)

As to Claim 10, Park et al discloses  wherein the compensation frequencies comprise a first compensation frequency (fig.5-6; para.0074-0075; first transition CF1 may be 60Hz) and a second compensation frequency less than the first compensation frequency (fig.5-6D; para.074-0075- second transition frequency CF2 may be 30Hz), wherein a plurality of first compensation frequency frames having the first compensation frequency are located in the second period (figs.6C-D-para.0082-0083- image data at 60Hz; para.0089- when image is changed in the low frequency driving mode, the data signal may be output in a first driving frequency and a second driving frequency, where the data signal may be output in the first driving frequency (i.e. first transition frequency CF1, 60Hz) at least once), and wherein a plurality of second compensation frequency frames having the second compensation frequency are located in the second period (figs.6C-D-para.0082-0083- image data at 30Hz, 15Hz,5Hz; para.0089-where the data signal may be output in the second driving frequency (i.e. second transition frequency CF2) at least once).

As to Claim 11, Park et al. discloses wherein compensation frequency frames having the at least two different frequencies are repetitively located in the second period until a predetermined count is satisfied (figs.6C-6D; image data is output at the transition frequencies during image transition period at least once (read as predetermined count is satisfied); para.002-0083, 0089).

As to Claim 12, Park et al. discloses, wherein compensation frequency frames having the at least two different frequencies are repetitively located in the second period until a predetermined condition is satisfied (figs.6C-6D; image data is output at the same transition frequencies during image transition period at least once {where the duration of image transition period CP, when the first input image is changed to the second input image data, is read as the predetermined condition}; para.002-0083, 0089).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2020/0211471) in view of Cho et al. (US 2014/0333673, provided by applicant in IDS 09/23/2021).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
As to Claim 13, Park et al. does not expressly disclose wherein the compensation frequencies are generated by repetitively dividing the normal driving frequency by a parameter. 
However, Park et al. discloses where the transition frequencies CF1-CF4 may be sequentially decreased. For example the first transition frequency CF1 may be 60 Hz, the second transition frequency CF2 may be 30 Hz, the third transition frequency CF3 may be 15 Hz, and the fourth transition frequency CF4 may be 7.5 Hz. (para.0074).  
Cho et al. discloses where a plurality of adjusted frame rates (transition frequencies), sequentially decreasing, are generated to reach a target frame rate, and where the frame rate can be adjusted by a fraction (para.0072).  The adjustment rate is increased in an incremental manner until the target rate of 1Hz is reached; the controller 121 adjusts the frame rate by the adjustment rate of 20%. This causes the frame rate of the LCD apparatus 100 to 80 Hz. After a number of frames (i.e., the second interval of the section B), the controller 121 adjust the frame rate by the adjustment rate of 40%, and thus the frame rate is adjusted to 60 Hz. Likewise after another plurality of frames, the frame rate is adjusted by the adjustment rate of 60% followed by the adjustment rate of 80%, resulting in the frame rate of 40 Hz followed by 20 Hz. At the end of the section B, the frame rate is adjusted by the adjustment rate of 100%, making the frame rate to reach the target frame rate, 1 Hz (see fig.6-0074). Cho et al. further discloses where the frame rate by may adjusted in various other numbers of the intervals of varying degree of adjustment rates.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park et al., by adjusting the normal driving frequency by a desired adjustment rate during a transition period, as disclosed by Cho et al., so as to generate the plurality of desired transition frequencies (of Park), the motivation being to reach a desired frame rate and suppress the temporary flicker recognition (para.0072-Cho).

As to Claim 15, Park et al. does not expressly disclose wherein the compensation frequencies are generated by repetitively multiplying a parameter by the second low driving frequency. 
 Cho et al. discloses where a plurality of adjusted frame rates, are generated to reach a target frame rate, and where the frame rate can be adjusted by a fraction (para.0072).  The adjustment rate is increased in an incremental manner until the target rate of 1Hz is reached; the controller 121 adjusts the frame rate by the adjustment rate of 20%. This causes the frame rate of the LCD apparatus 100 to 80 Hz. After a number of frames (i.e., the second interval of the section B), the controller 121 adjust the frame rate by the adjustment rate of 40%, and thus the frame rate is adjusted to 60 Hz. Likewise after another plurality of frames, the frame rate is adjusted by the adjustment rate of 60% followed by the adjustment rate of 80%, resulting in the frame rate of 40 Hz followed by 20 Hz. At the end of the section B, the frame rate is adjusted by the adjustment rate of 100%, making the frame rate to reach the target frame rate, 1 Hz (see fig.6-0074). Cho et al. further discloses where the frame rate by may adjusted in various other numbers of the intervals of varying degree of adjustment rates.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park et al., by adjusting multiplying the second low driving frequency (LF2- 1Hz of Park) by a desired adjustment rate during a transition period, as disclosed by Cho et al., so as to generate the plurality of desired transition frequencies (of Park), the motivation being to reach a desired frame rate and suppress the temporary flicker recognition (para.0072-Cho).
Allowable Subject Matter
Claims 14, 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the 112 rejection as set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 14 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest “wherein the normal driving frequency is determined as a first compensation frequency, a second compensation frequency is determined by dividing the normal driving frequency by the parameter when the second compensation frequency is greater than the second low driving frequency, and wherein a third compensation frequency is determined by dividing the second compensation frequency by the parameter when the third compensation frequency is greater than the second low driving frequency” in combination with the other limitations in the claim.
Claim 16 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest “wherein an N-th compensation frequency is determined by multiplying the parameter by the second low driving frequency when the N-th compensation frequency is less than the normal driving frequency, wherein an (N-1)-th compensation frequency is determined by multiplying the parameter by the N-th compensation frequency when the (N-1)-th compensation frequency is less than the normal driving frequency, and wherein N is a natural number equal to or greater than two” in combination with the other limitations in the claim.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627